Opinion issued October 23, 2008










In The
Court of Appeals
For The
First District of Texas




NO. 01-07-00527-CV




BETTY JOYCE WILLIAMS,  Appellant

V.

DEPARTMENT OF FAMILY AND PROTECTIVE SERIVCES,  Appellee




On Appeal from the 315th District Court 
Harris County, Texas
Trial Court Cause No. 2006-07154J




MEMORANDUM OPINIONAppellant Betty Joyce Williams has neither established indigence, nor paid or
made arrangement to pay the clerk’s fee for preparing the clerk’s record.  See Tex.
R. App. P. 20.1 (listing requirements for establishing indigence), 37.3(b) (allowing
dismissal of appeal if no clerk’s record filed due to appellant’s fault).  After being
notified that this appeal was subject to dismissal, appellant Betty Joyce Williams did
not adequately respond.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal
of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Higley.